Buchanan, J.
delivered the opinion of the court. The question raised in this case is, Whether the letter from the defendant below to the plaintiff, of the 16th of September 1806, is such an agreement as will, under the statute of frauds, sustain an action against the defendant for the amount of Fowblé’s note, Fowble having failed to pay it? .Of which no doubt is entertained*
*329An agreement to pay the debt of another must be in writ-lag, signed by the party to be charged therewith. There must be a consideration for the promise, and that consideration must be set out in the agreement, and cannot be subject of parol evidence. The absence of either of these requisites to a good agreement, under the statute would be fatal; but here neither is wanting. The letter to the plaintiff is signed by the defendant; the renewal of Finable1s note for gaiH, is the foundation of the guarantee, and is a good and sufficient, consideration, and that consideration appears on the face of the writing. When the renewal took place, the consideration attached, and the liability of the defendant commenced. And whether Fowble’s note was renewed or not, was a matter proper to be left to the jury on the evidence in the cause.
JUDGMENT AFiTRMEB.